DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/948,938 entitled "SYSTEM AND METHOD FOR PRIORITIZING TRANSMISSION OF TRADING DATA OVER A BANDWITDH-CONSTRAINED COMMUNICATION LINK" filed on October 6, 2020 with claims 1-13, 15, 19, 21-22 and 24 pending.
Status of Claims
Claims 1, 12, 13, 19, and 24 have been amended and are hereby entered.
Claims 14, 16-18, 20  were previously cancelled.
Claims 1-13, 15, 19, 21-22 and 24 are pending and have been examined.

Response to Affidavit
The Affidavit  under 37 CFR 1.132 filed August 10, 2022, is insufficient to overcome the rejection of claims 1-13, 15, 19, 21-22 and 24   based upon 35 USC 101  and 35 USC 103  as set forth in the last Office action because:  
The thrust of the Affidavit rests upon: "11. A problem inherent in this method is the bandwidth-constrained link is not in continuous use since ... 13. None of the solutions that I reviewed before designing my own solution solved the technical problems discussed above to allow maximizing the use of bandwidth constrained links so that they are constantly used to transmit the data"
Examiner maintains the prior art incorporates continuous use bandwidth-constrained solutions that the Affidavit author did not review:
• Lariviere [0035] improved communications among traders facilitates a continuous stream of information
• Lariviere [0080] the system continuously streaming Ethernet frames at or near the maximum transmission rate
• Lariviere [0089] a user of the system continuously streaming Ethernet frames across one or more physical connections at or near the maximum transmission rate
• Lariviere [0081] handle these problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption due to retransmission, computational processing consumption due to having to continually evaluate and determine when messages are complete or not and generate retransmission requests, etc.
Lariviere [0091]  to prioritize the transmission of some data over other data…. to intentionally optimize the delivery of messages, such as trade order messages, as described.
Lariviere [0134]  due to underlying processing priorities
Lariviere [0005] transferring variable-length data sequences from a source to a destination host via one or more networks. The session layer controls the dialogues between computers by establishing, managing, and terminating the connections
Lariviere [0081]  messaging protocols are designed to handle intermittent problems with the communication of messages across networks, e.g. packet loss, bit loss, data corruption, race conditions, multi-path latency variance, etc. 
Lariviere [0065]  pass through various switches, gateway or router devices and various physical media types. These devices are generally coupled between multiple network paths, i.e. have numerous inputs coupled with different upstream paths and numerous outputs, each coupled with a different downstream path. The devices determine the destination of the various data received from the different inputs and route that data to the proper output coupled with the network path leading to the destination.
Lariviere [0068]  such as a gateway or network switch, operative to direct the frames


MPEP 716.01: To be of probative value, any objective evidence should be supported by actual proof. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699,705,222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any
experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant's heat shrinkable articles with those of the closest prior art, we conclude that appellant's assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356,358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). Here , the Declaration provides the opinion of the inventor and declarant, however the declaration does not provide objective evidence counter to the prior art documents. Instead the declaration explains the business rules of prioritizing communications by variations in price or volume fields, however there is no improvement to the communication means themselves described.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Amendment
The amendment filed October 4, 2022 has been entered. Claims 1-13, 15, 19, 21-22 and 24 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed April 4, 2022.
 Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 6, 2020 and December 30, 2021 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are  being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13, 15, 19, 21-22 and 24  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1-13, 15, 19, 21-22 and 24 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“for prioritizing transmission of trading data….” 
“trading data being sent….”
“receiving …trading data feed….”
“accessing….rules setting priorities for securities ….”
“calculating… price and volume variations of the securities ….”
“comparing the values in price and volume….”
“assigning….priorities….”
“calculating…a remaining available bandwidth….”
“adjusting….a number of current state records ….”
“sending….the current state….”
“sending the remaining current state records ….”
“receive…trading data….”
These limitations clearly relate to managing transactions/interactions between securities traders and/or financial service providers.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to prioritizing transmission of trading data or receiving trading data feed recite a fundamental economic principles or practice   and/or commercial or legal interactions.  For example, the Applicant’s Specification states the purpose of the invention as an economic incentive, “[4] However, given their high prices, the bandwidth of such links is limited, and thus the bandwidth of these communications links must be optimized to avoid wasting it.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer implemented”, “transmission … over a bandwidth-constrained communication link”, “processing devices”, “server”, “data feed”, “fiber optic”, “radio-frequency communication link”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[43] The term "processing device" encompasses computers, servers, NIC (network interface controllers), switches and/or specialized electronic devices which are involved in the trading process, and which receive, process and/or transmit trading data. …which are involved in the trading process, and which receive, process and/or transmit trading data. "Processing devices" are generally part of "trading systems" and include processing means, such as15 microcontrollers and/or micprocessors, CPUs”…. “[47] the first processing device is connected, either directly or indirectly, to a telecommunication equipment 80, including forexample routers, gh speed switches, nodes and the like, which in turn can be connected to optical fibers and/or radio antennas via communication ports”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“computer-implemented”, “data feed”: merely applying computer networking technologies  as a tool to perform an abstract idea
Claim 3: 
“computer-implemented”, “server”, “data feed”: computer processing and networking technology  as  tools to perform an abstract idea
Claim 4: 
“computer-implemented”, “server”: computer processing technology  as  tools to perform an abstract idea
Claim 5: 
“computer-implemented”, “server”: computer processing technology  as  tools to perform an abstract idea
Claim 6: 
“computer-implemented”: computer processing technology  as  tools to perform an abstract idea
Claim 7: 
“computer-implemented”, “data feed”: merely applying computer networking technologies  as a tool to perform an abstract idea
Claim 8: 
“computer-implemented”: merely applying computer technologies  as a tool to perform an abstract idea
Claim 9: 
“computer-implemented”: merely applying computer technologies  as a tool to perform an abstract idea
Claim 10: 
“computer-implemented”: merely applying computer technologies  as a tool to perform an abstract idea
Claim 11: 
“computer-implemented”: merely applying computer technologies  as a tool to perform an abstract idea
Claim 12: 
“computer-implemented”: merely applying computer technologies  as a tool to perform an abstract idea
Claim 13: 
“computer-implemented”: merely applying computer technologies  as a tool to perform an abstract idea
Claim 15: 
“computer-implemented”, “communication link”, “server”: merely applying computer networking technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[43] The term "processing device" encompasses computers, servers, NIC (network interface controllers), switches and/or specialized electronic devices which are involved in the trading process, and which receive, process and/or transmit trading data. …which are involved in the trading process, and which receive, process and/or transmit trading data. "Processing devices" are generally part of "trading systems" and include processing means, such as15 microcontrollers and/or micprocessors, CPUs”…. “[47] the first processing device is connected, either directly or indirectly, to a telecommunication equipment 80, including forexample routers, gh speed switches, nodes and the like, which in turn can be connected to optical fibers and/or radio antennas via communication ports”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 24 recites: 
 “for prioritizing transmission of trading data….”
“for receiving at least one trading data feed….”
“for storing the fields indicative of the current and previous states of the respective securities….”
“for storing rules, the rules setting priorities for securities….”
“for storing a prioritization logic…”
“calculating price and volume variations …”
“assigning priorities…”
“calculating a remaining available bandwidth…”
“adjusting a number of current state records…”
“for sending the remaining current state records…”
These limitations clearly relate to managing transactions/interactions between securities traders and/or financial service providers.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to prioritizing transmission of trading data or receiving trading data feed recite a fundamental economic principles or practice   and/or commercial or legal interactions.  For example, the Applicant’s Specification states the purpose of the invention as an economic incentive, “[4] However, given their high prices, the bandwidth of such links is limited, and thus the bandwidth of these communications links must be optimized to avoid wasting it.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computing system”, “server”, “communication links”, “radio-frequency communication link”, “fiber optic communication link”, “processors”, “processor-executable instructions”, “port”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[43] The term "processing device" encompasses computers, servers, NIC (network interface controllers), switches and/or specialized electronic devices which are involved in the trading process, and which receive, process and/or transmit trading data. …which are involved in the trading process, and which receive, process and/or transmit trading data. "Processing devices" are generally part of "trading systems" and include processing means, such as15 microcontrollers and/or micprocessors, CPUs”…. “[47] the first processing device is connected, either directly or indirectly, to a telecommunication equipment 80, including forexample routers, gh speed switches, nodes and the like, which in turn can be connected to optical fibers and/or radio antennas via communication ports”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 24 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 19: 
“computing device”, “storage medium”: merely applying computer processing, storage, and networking technology  as a tool to perform an abstract idea
Claim 21: 
“computing device”: merely applying computer processing, storage, and networking technology  as a tool to perform an abstract idea
Claim 22: 
“computing device”: merely applying computer processing, storage, and networking technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[43] The term "processing device" encompasses computers, servers, NIC (network interface controllers), switches and/or specialized electronic devices which are involved in the trading process, and which receive, process and/or transmit trading data. …which are involved in the trading process, and which receive, process and/or transmit trading data. "Processing devices" are generally part of "trading systems" and include processing means, such as15 microcontrollers and/or micprocessors, CPUs”…. “[47] the first processing device is connected, either directly or indirectly, to a telecommunication equipment 80, including forexample routers, gh speed switches, nodes and the like, which in turn can be connected to optical fibers and/or radio antennas via communication ports”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[43] The term "processing device" encompasses computers, servers, NIC (network interface controllers), switches and/or specialized electronic devices which are involved in the trading process, and which receive, process and/or transmit trading data. …which are involved in the trading process, and which receive, process and/or transmit trading data. "Processing devices" are generally part of "trading systems" and include processing means, such as15 microcontrollers and/or micprocessors, CPUs”…. “[47] the first processing device is connected, either directly or indirectly, to a telecommunication equipment 80, including forexample routers, gh speed switches, nodes and the like, which in turn can be connected to optical fibers and/or radio antennas via communication ports”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-13, 15, 19, 21-22 and 24  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 13, 15, 18, 22, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Lariviere ("MESSAGE PROCESSING PROTOCOL WHICH MITIGATES OPTIMISTIC MESSAGING BEHAVIOR", U.S. Publication Number: 20180183901 A1)in view of Pierce ("MULTI-DIMENSIONAL ORDER MESSAGE INTERFACE", U.S. Publication Number: 20200211108 A1).








Regarding Claim 1, 
Lariviere teaches,
 A computer implemented method for prioritizing transmission of trading data from a first server to a second server
(Lariviere [0091] packet prioritizing or network resource conservation/reservation mechanisms, such as quality of service (QOS) protocols...to prioritize the transmission of some data over other data, e.g. based on source, data type, network congestion level, time of transmission, etc.
Lariviere [0003]  transmission over a communications medium, across a network and/or between or within devices.
Lariviere [0005] transferring variable-length data sequences from a source to a destination host via one or more networks. The session layer controls the dialogues between computers by establishing, managing, and terminating the connections
Lariviere [0081]  messaging protocols are designed to handle intermittent problems with the communication of messages across networks, e.g. packet loss, bit loss, data corruption, race conditions, multi-path latency variance, etc. 
Lariviere [0065]  pass through various switches, gateway or router devices and various physical media types. These devices are generally coupled between multiple network paths, i.e. have numerous inputs coupled with different upstream paths and numerous outputs, each coupled with a different downstream path. The devices determine the destination of the various data received from the different inputs and route that data to the proper output coupled with the network path leading to the destination.
Lariviere [0068]  such as a gateway or network switch, operative to direct the frames
Lariviere [0012] Financial instrument trading systems are one example of transaction processing systems that utilize message handling …to receive orders from participants and communicate market data
Lariviere [0101]  numerous additional servers, computers...may also be connected to the message processing system
Lariviere [0096]  market participants, may include one...market makers)
the trading data being sent over first or second communication links between the first server and the second server, 
(Lariviere [0003]  transmission...between or within devices.
Lariviere [0089] streaming Ethernet frames across one or more physical connections
Lariviere [0181] In order to send N messages, utilize N separate fiber optic connections)
the first server being located in a first geoqraphical location, the second server being remotely located in another   geoqraphical location, 
(Lariviere[0101] numerous additional servers
Lariviere[0213] The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.)
the method comprising the steps of: receiving at least one trading data feed at the first server, from one or more sources of trading data, each trading data feed comprising a plurality of records, the records being associated with securities being traded, each record comprising fields that are indicative of a current state of a given security, said fields comprising at least a price field
(Lariviere [0092]  the electronic trading system 208. As described herein, the receiver 206 may comprise a network switch, such as the ingress switch of electronic trading system 208, i.e. the first network component to receive incoming messages from the network 204 a, or another network switch within the network infrastructure 302 of the electronic trading system 208
Lariviere [0012] Financial instrument trading systems are one example of transaction processing systems that utilize message handling …to receive orders from participants and communicate market data
Lariviere [0017]  A market data feed may be comprised of individual messages, each comprising one or more packets or datagrams, and may carry...pricing or other information regarding orders placed, traded instruments....market data feed....may be provided
Lariviere [0058] based on data received via a market data feed
Lariviere [0101] servers...connected to the message processing system)
by the first server, transmission rules setting priorities for securities of interest for the trading entity, the priorities being set at least based on price or volume variations:
(Lariviere  [0101]  servers....may also be connected to the message processing system 
Lariviere [0003] A message protocol, also referred to as a communication protocol, generally specifies a set of rules and descriptions that detail how data should be structured, e.g. logically and/or physically, to allow for, or otherwise govern, transmission over a communications medium, across a network and/or between or within devices.
Lariviere [0134]  due to underlying processing priorities
Lariviere [0081]  messaging protocols are designed to handle intermittent problems with the communication of messages across networks, e.g. packet loss, bit loss, data corruption, race conditions, multi-path latency variance, etc.
Lariviere [0026]  business or operating rules.... define how, for example, multiple transactions are processed by the system where those transactions.... rules which dictate which of multiple competing resting orders will be matched....having insufficient quantity to fill all of the suitable resting orders....resting orders at the same price....matching/allocation rules 
Lariviere [0013]  Matching...specifies a desire to buy or sell a quantity of a particular instrument at a particular price....satisfying counter orders thereto....at the same, or sometimes better, price ....which are then paired for execution 
Lariviere [0074]  based on the result of a computations/calculation such as calculation of a price curve)
assigning, by the prioritization module of the first server, priorities to the current state records received based on the price and …. variations calculated and based on the rules accessed;
(Lariviere [0091]  quality of service (QOS) protocols...to prioritize the transmission of some data over other data 
Lariviere [0003]  communication protocol, generally specifies a set of rules and descriptions that detail how data should be structured, e.g. logically and/or physically, to allow for, or otherwise govern, transmission over a communications medium, across a network and/or between or within devices.
Lariviere [0026]  business or operating rules.... having insufficient quantity to fill all of the suitable resting orders....resting orders at the same price....matching/allocation rules 
Lariviere [0013]  Matching...specifies a desire to buy or sell a quantity of a particular instrument at a particular price....satisfying counter orders thereto....at the same, or sometimes better, price ....which are then paired for execution 
Lariviere [0074]  based on the result of a computations/calculation such as calculation of a price curve)
continuously calculating, by a budgeter module of the first server, a remaining available bandwidth of the first communication link, the first communication link being a direct bandwidth-constrained radio-frequency communication link:
(Lariviere  [0017] messages may also be transmitted, in real time 
Lariviere  [0053]    order in which they are processed...on real time processing
Lariviere [0091]  quality of service (QOS) protocols...to prioritize the transmission...based on source, data type, network congestion level, time of transmission etc. 
Lariviere [0097]  variation in network path latencies, etc. may impart unequal delays on the delivery of those messages.
Lariviere [0148] a normalized delay factor may be computed based on the latency 
Lariviere  [0031]  capacity exhaustion and inequitable access
Lariviere [0081] problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption ....computational processing consumption...determine when messages are complete or not and generate retransmission
Lariviere [0056] over the physical cabling (such as copper and optical fiber) or over a radio link.)
adjusting, by the budgeter module of the first server, a number of current state records to be sent over the first communication link in a given clock period, based on the remaining available bandwidth; - sending, by the first server, for the given clock period, the current state
(Lariviere [0081]  messaging protocols are designed to handle intermittent problems .... across networks, e.g. packet loss, bit loss, ...multi-path latency variance.... mechanisms implemented to handle these problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption....computational processing consumption due to having to continually evaluate and determine when messages are complete or not 
Lariviere [0190]   submitting messages at exactly the same time (same clock)
Lariviere [0061]  The amount of data that may be sent in each segment/packet may be limited....computer 102 determines how many packets will be required to send the information)
having the highest priorities over the first communication link, up to bandwidth capacity, to said second server, and - sending the remaining current state records on the second communication link,
(Lariviere [0091] with respect to packet prioritizing.... to prioritize the transmission of some data over other data 
Lariviere [0190] prioritizing based on which messages will maximize revenue ...prioritizing based on which contracts, order sizes, etc.
Lariviere [0065] devices determine the destination of the various data received from the different inputs and route that data to the proper output coupled with the network path leading to the destination. 
Lariviere [0061]  maximize packet utilization where the packet size exceeds the size of one or more messages/orders with excess capacity less than an additional whole order/message, the additional order/message may be apportioned across multiple packets along with the whole orders/messages included therein.
Lariviere [0181] In order to send N messages, utilize N separate fiber optic connections 
Lariviere [0031] transactions to be submitted over multiple parallel paths into the system which may then all converge at a common point of determinism.)
 the second communication link being a less constrained fiber optic communication link, 
(Lariviere [0008]  different network paths having varying latency 
Lariviere [0056] defines the relationship between a device and a transmission medium, such as a copper or fiber optical cable.)
said method thereby allowing the second server to receive, in priority, trading data associated with securities having the greatest variations 
(Lariviere  [0028]  “transactional determinism” may refer to the processing....of orders in accordance with the defined business rules.
Lariviere [0031]  degree of discrimination so as to resolve the order/sequence in which those transactions are received, upon which the deterministic operation....for order priority, allocation
Lariviere [0091] prioritize the transmission of some data over other data
Lariviere [0026]  business or operating rules.... having insufficient quantity to fill all of the suitable resting orders....resting orders at the same price....matching/allocation rules 
Lariviere [0013]  Matching...specifies a desire to buy or sell a quantity of a particular instrument at a particular price....satisfying counter orders thereto....at the same, or sometimes better, price ....which are then paired for execution 
Lariviere [0074]  based on the result of a computations/calculation such as calculation of a price curve
Lariviere [0065]  determine the destination of the various data received from the different inputs
Lariviere [0004] transmission of data between/across various network devices)
via the direct bandwidth-constrained radio-frequency communication link
(Lariviere [0097]  variation in network path latencies, etc. may impart unequal delays on the delivery of those messages.
Lariviere [0148] a normalized delay factor may be computed based on the latency 
Lariviere  [0031]  capacity exhaustion and inequitable access
Lariviere [0081] problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption ....computational processing consumption...determine when messages are complete or not and generate retransmission
Lariviere [0056] over the physical cabling (such as copper and optical fiber) or over a radio link.)
 while subsequently receiving trading data associated with securities of interest via the second, less constrained fiber optic communication link.
(Lariviere [0130]   ascribe or associate with, the received financial transaction with sequence data, such as an ordering or sequence... the received financial transaction....subsequently received by the transaction receiver 
Lariviere [0008]  different network paths having varying latency 
Lariviere [0056] defines the relationship between a device and a transmission medium, such as a copper or fiber optical cable.)
 Lariviere does not teach both servers being part of a computing system of a single trading entity; and a volume field; volume variations;  calculating, by a prioritization module of the first server, price and volume variations of the securities of interest by comparing the values in price and volume fields of current state records received with the values in corresponding price and volume fields of one or more previously received record;
Pierce teaches,
both servers being part of a computing system of a single trading entity; 
(Pierce [0158] Users of the exchange computer system 100 may include one or more market makers
Pierce [0095] The trader may be an individual...a broker trading on behalf of another person or entity, a group, or an entity....the trader may be a system that automatically generates and submits orders.
Pierce  [0160]  additional servers....may also be connected to exchange computer system)
and a volume field; volume variations;  
(Pierce [0146] may identify and extract order content such as a price, product, volume
Pierce [0132] Transaction volume may also increase as the number of matched trade items increases.)
calculating, by a prioritization module of the first server, price and volume variations of the securities of interest by comparing the values in price and volume fields of current state records received with the values in corresponding price and volume fields of one or more previously received record;
(Pierce [0226]   detect characteristics of an order for a transaction to be undertaken...may identify and extract order content such as a price, product, volume, and associated market participant for an order.... may also identify and extract data indicating an action to be executed by the exchange computer system 
Pierce [0227] A price frontier is a dataset that includes a series of price points for different variations of a product. The price points may be calculated for the different variation using one or more functions 
Pierce [Abstract]  The data transaction system attempts to match one or more of the values from the set of solutions to previously received but unsatisfied electronic data transaction request 
Pierce [0038] The data transaction processing system, may,...depend upon historical/prior messages received, and/or rely upon previous results thereof)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])
Regarding Claim 2, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere does not teach wherein the at least one trading data feed comprises L1 (Level 1) or top of book trading data feed and/or L2 (Level 2) trading data feed.
Pierce teaches,
wherein the at least one trading data feed comprises L1 (Level 1) or top of book trading data feed and/or L2 (Level 2) trading data feed.
(Pierce [0264]  such as level 1 representing the inside prices
Pierce [0265] A participant may configure the interface to display the level 1 or level 2 data or other information that the participant desires to see when generating price frontiers.
Pierce [Abstract]  an order book data structure.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Regarding Claim 3, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere does not teach wherein the at least one trading data feed received at the first server comprises one or more full depth (L3) trading data feeds, the method further comprising a step of creating a book of orders from the one or more full depth trading data feeds received.
Pierce teaches,
wherein the at least one trading data feed received at the first server comprises one or more full depth (L3) trading data feeds, the method further comprising a step of creating a book of orders from the one or more full depth trading data feeds received.
(Pierce [0082]   an exchange computing system may generate multiple order book objects
Pierce [0092] an entry may be created in the order book database and information regarding the incoming order is recorded therein
Pierce [0069] also referred to as an “order book” or “book,” for a traded product, such as a prevailing price therefore, number of resting orders at various price levels and quantities thereof, etc.,... an electronic order book may be understood to be an electronic collection of the outstanding or resting orders for a financial instrument.
Pierce  [0074] different types or subsets of market information or to provide such information in different formats include ...Market Depth (also known as Market by Price to a designated depth of the book), e.g., CME offers a 10-deep market by price feed, Top of Book (a single depth Market by Price feed), and combinations thereof.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Regarding Claim 4, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere does not teach wherein the fields of the records received at the first server comprise: 	top of book bid price, top of book ask price, top of book bid volume and top of book ask volume.
Pierce teaches,
wherein the fields of the records received at the first server comprise: 	top of book bid price, top of book ask price, top of book bid volume and top of book ask volume..
(Pierce [0073] communicate information related to the top buy/sell prices for a particular product
Pierce [0074]  Top of Book (a single depth Market by Price feed)
Pierce [0088]  order identifies the product, the quantity of the product the trader wishes to trade, a price at which the trader wishes to trade the product, and a direction of the order (i.e., whether the order is a bid, i.e., an offer to buy, or an ask, i.e., an offer to sell).
Pierce [0146] may identify and extract order content such as a price, product, volume)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Regarding Claim 5, 
Lariviere and Pierce teach the transmission prioritization of Claim 4 as described earlier.
Lariviere does not teach wherein the fields of the records received at the first server further comprise one or more of: 	the last traded price and the last traded volume; 	ticker/security symbol, quote time, exchange identity, an indication of a completed trade, notifications of corrections and/or admin messages.
Pierce teaches,
wherein the fields of the records received at the first server further comprise one or more of: 	the last traded price and the last traded volume; 	ticker/security symbol, quote time, exchange identity, an indication of a completed trade, notifications of corrections and/or admin messages..
(Pierce [0146] may identify and extract order content such as a price, product, volume
Pierce  [0220] The match component's service time may be a function of the message type (e.g., new, modify, cancel), message arrival rate (e.g., how many orders or messages is the match engine module receiving, e.g., messages per second), message arrival time (e.g., the time a message hits the inbound MSG or market segment gateway), number of fills generated (e.g., how many fills were generated due to a given message, or how many orders matched due to an aggressing or received order), or number of Mass Quote entries (e.g., how many of the entries request a mass quote).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Regarding Claim 7, 
Lariviere and Pierce teach the transmission prioritization of Claim 5 as described earlier.
Lariviere does not teach comprising a step of identifying, from the at least one trading data feed, records relating to securities of interest by verifying an identifier field of a given record and matching it to an identifier of a predetermined list of identifiers
Lariviere teaches,
 comprising a step of identifying, from the at least one trading data feed, records relating to securities of interest by verifying an identifier field of a given record and matching it to an identifier of a predetermined list of identifiers.
(Pierce [0085] The order portion may further include an identifier of the participating order (“Order ID”)
Pierce [0088] The order identifies the product, the quantity of the product the trader wishes to trade, a price at which the trader wishes to trade the product, and a direction of the order (i.e., whether the order is a bid, i.e., an offer to buy, or an ask, i.e., an offer to sell).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Regarding Claim 8, 
Lariviere and Pierce teach the transmission prioritization of Claim 5 as described earlier.
Lariviere does not teach wherein the step of assigning priorities to the securities of interest is also based on a list in which the securities of interest are ordered from the security having the most level of interest to the security having the least level of interest
Pierce teaches wherein the step of assigning priorities to the securities of interest is also based on a list in which the securities of interest are ordered from the security having the most level of interest to the security having the least level of interest.
(Pierce [0096]  in accordance with prioritization and allocation rules/algorithms, referred to as “allocation algorithms” or “matching algorithms,”
Pierce [0080] customer/trader preferences
Pierce [0099] matching algorithms which may be defined for allocation of orders of a particular financial product include: ....Preference Price Explicit Time; Preference Order Level Pro Rata; Preference Order Level Priority Pro Rata; ...Priority Threshold Pro-Rata; Preference Threshold Pro-Rata; Priority Preference Threshold Pro-Rata; 
Pierce [0183]  each object may be stored in queues according to value and/or priority techniques implemented by an exchange computing system
Pierce [0185]  messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units (may be different for each message) at Value 1. M1 has priority over M2, which has priority over M3, which has priority over M4.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Regarding Claim 13, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere teaches,
transmission rules
(Lariviere [0134]  due to underlying processing priorities 
 Lariviere [0005] transferring variable-length data sequences from a source to a destination host via one or more networks. The session layer controls the dialogues between computers by establishing, managing, and terminating the connections
Lariviere  [0081]  messaging protocols are designed to handle intermittent problems with the communication of messages across networks, e.g. packet loss, bit loss, data corruption, race conditions, multi-path latency variance, etc.)
Lariviere does not teach wherein   the … rules for attributing the priorities to the different securities of interest are configurable and/or adaptable.
Pierce teaches wherein the   …. rules for attributing the priorities to the different securities of interest are configurable and/or adaptable.
(Pierce [0096]  in accordance with prioritization and allocation rules/algorithms, referred to as “allocation algorithms” or “matching algorithms,”
Pierce [0080] customer/trader preferences
Pierce [0099] matching algorithms which may be defined for allocation of orders of a particular financial product include: ....Preference Price Explicit Time; Preference Order Level Pro Rata; Preference Order Level Priority Pro Rata; ...Priority Threshold Pro-Rata; Preference Threshold Pro-Rata; Priority Preference Threshold Pro-Rata;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Regarding Claim 15, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere teaches,
wherein a second bandwidth-constrained communication link is provided between the first and the second servers,
(Lariviere [0101]  numerous additional servers, computers...may also be connected to the message processing system
Lariviere [0056] defines the relationship between a device and a transmission medium, such as a copper or fiber optical cable. 
Lariviere  [0031]  capacity exhaustion and inequitable access
Lariviere [0081] problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption ....computational processing consumption)
 the second bandwidth-constrained communication link being less constrained that the first communication link, 
(Lariviere [0008]  different network paths having varying latency 
Lariviere [0056] defines the relationship between a device and a transmission medium, such as a copper or fiber optical cable.)
the method further comprising a step of sending the current state fields relating to securities having been assigned a priority to the second constrained-bandwidth communication link, 
(Lariviere [0012] Financial instrument trading systems are one example of transaction processing systems that utilize message handling …to receive orders from participants and communicate market data
Lariviere [0091] prioritize the transmission of some data over other data
Lariviere [0031]  degree of discrimination so as to resolve the order/sequence in which those transactions are received, upon which the deterministic operation....for order priority, allocation)
when the first bandwidth- constrained communication link is full
(Lariviere [0031] algorithmic and/or electronic liquidity provisioning methodologies whereby high speed computers automatically monitor markets and react, with deterministic efficiency, i.e. minimal latency, to events... is driving a need for additional capacity and performance improvements to maintain performance ....by each market participant and avoid ... capacity exhaustion and inequitable access.)
Regarding Claim 18, 
A processing device for prioritizing transmission of trading data over a bandwidth- constrained communication link toward a second device, the trading data being received at the processing device and sent toward the second device, remote from the computing device, 
(Pierce [0080] bandwidth and data processing limitations
Pierce [0054]
Electronic messages ...from market participants...are sent from client devices associated with market participants... to an electronic trading or market system.
Pierce [0154] a computer device may be coupled with the exchange computer system
Pierce [0181] A client and server are generally remote from each other and typically interact through a communication network.)
the computing device comprising: - an input port for receiving at least one trading data feed from one or more sources of trading data, each trading data feed comprising a plurality of records, the records being associated with securities being traded, each record comprising fields indicative of a current state of a given security;
(Pierce [0168] The communication interface 218 may be created in software or may be a physical connection in hardware. The communication interface 218 is configured to connect with a network 220, external media, the display 214, or any other components in system 200, or combinations thereof. The connection with the network 220 may be a physical connection, such as a wired Ethernet connection or may be established wirelessly.
Pierce [0036] The data transaction processing system may also be configured to match or attempt to match multi-dimensional orders....electronic data transaction request messages for matches for each parameter of a trading variable 
Pierce [0151] transaction data (and/or bid/ask data) may be gathered or obtained from open outcry pits and/or other sources 
Pierce [0264] The market price frontiers 1106 are provided by a market data feed from the data transaction processing system. 
Pierce [0003] In a typical data transaction processing system, each product may be transacted as a function of a price. ....The same is true for futures products, as well as the thousands of options, bonds, ETFs and other exchange-traded securities traded all over the world.
Pierce [0088] The order identifies the product, the quantity of the product the trader wishes to trade, a price at which the trader wishes to trade the product, and a direction of the order (i.e., whether the order is a bid, i.e., an offer to buy, or an ask, i.e., an offer to sell).)
- one or more processing means; - a storage medium for continuously updating fields indicative of the current and previous states of the respective securities;- additional storage medium for storing a prioritization logic module comprising instructions for: o comparing the fields of records indicative of the current state of securities of interest with corresponding fields of records indictive of their previous state and calculating variations of said fields;
(Pierce [0170] any medium that is capable of storing, encoding or carrying a set of instructions for execution by a processor or that cause a computer system to perform any one or more of the methods or operations disclosed herein..., or multiple processors 
Pierce [Abstract]  The data transaction system attempts to match one or more of the values from the set of solutions to previously received but unsatisfied electronic data transaction request messages counter thereto stored in an order book data structure.
Pierce [0038] The data transaction processing system, may,...depend upon historical/prior messages received, and/or rely upon previous results thereof 
Pierce [0106]  perform additional intra-day mark-to-the-market calculations on open positions and to call for immediate payment of settlement variation.
Pierce [0037] recalculations that need to be performed by the client computer each time the price or value of an underlying financial instrument changes.)
o assigning priorities to the different securities of interest, based on the variations calculated; - an output port for sending fields characterizing the current state of securities having the highest priorities over the first bandwidth-constrained communication link, up to bandwidth capacity, to said second computing device, said computing device thereby allowing the second device to receive in priority trading data associated with securities having the most significant variations.
(Pierce [0099] matching algorithms which may be defined for allocation of orders of a particular financial product include: ....Preference Price Explicit Time; Preference Order Level Pro Rata; Preference Order Level Priority Pro Rata; ...Priority Threshold Pro-Rata; Preference Threshold Pro-Rata; Priority Preference Threshold Pro-Rata; 
Pierce [0106]  perform additional intra-day mark-to-the-market calculations on open positions and to call for immediate payment of settlement variation.
Pierce [0096] identified orders in accordance with prioritization and allocation rules/algorithms, referred to as “allocation algorithms” or “matching algorithms,”
Pierce [0080]  feeds provided by an electronic trading system are implementation dependent and may vary depending upon the types of products traded by the electronic trading system...bandwidth and data processing limitations
Pierce [0062] impose additional expectations and demands by market participants as to transaction processing speed, latency, capacity and response time
Pierce [0207] compares the latency to the maximum allowable latency
Pierce [0181] A client and server are generally remote from each other and typically interact through a communication network.
Pierce  [0004]    assets ...have specifications that are not uniform and range over a large value of attributes. for which a variety of attributes such as gravity, sulfur content and location (logistics cost to market) determine a separate value for each grade. ....a benchmark off a popular grade and define a strict range of specific deviations from a standard for the range of defining attributes.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Claim 22 is rejected on the same basis as Claim 8.
 Regarding Claim 24, 
Lariviere teaches,
A computing system of a trading entity for prioritizing transmission of trading data, the system comprising:- a first server and a second server, the first server
(Lariviere [0091] packet prioritizing or network resource conservation/reservation mechanisms, such as quality of service (QOS) protocols...to prioritize the transmission of some data over other data, e.g. based on source, data type, network congestion level, time of transmission, etc.
Lariviere [0003]  transmission over a communications medium, across a network and/or between or within devices.
Lariviere [0101]  numerous additional servers, computers...may also be connected to the message processing system
Lariviere [0096]  market participants, may include one...market makers)
 being located in a first city close to an exchange server, the second server being remotely located in another city;
(Lariviere[0101] numerous additional servers
Lariviere[0157]  for co-located machines
Lariviere[0012] such as the Chicago Mercantile Exchange Inc. (CME)
Lariviere[0213] The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.)
- first and second communication links between the first server and the second server, the first communication link being a direct bandwidth-constrained radio-frequency communication link, the second communication link being a less constrained fiber optic communication link;
(Lariviere [0181] In order to send N messages, utilize N separate fiber optic connections 
Lariviere [0056] over the physical cabling (such as copper and optical fiber) or over a radio link.
Lariviere [0101]  numerous additional servers, computers...may also be connected to the message processing system
Lariviere [0097]  variation in network path latencies, etc. may impart unequal delays on the delivery of those messages.
Lariviere [0148] a normalized delay factor may be computed based on the latency 
Lariviere  [0031]  capacity exhaustion and inequitable access)
- the first server comprising: i. an input port for receiving at least one trading data feed from one or more sources of trading data, each trading data feed comprising a plurality of records, the records being associated with securities being traded, each record comprising fields indicative of a current state of a given security, said fields comprising at least a price field
(Lariviere [0065] physical network port of the sending computer 102 over the physical wired and/or wireless networking medium coupled therewith and to the physical network port of the destination system
Lariviere [0074] received via a market data feed
Lariviere  [0075]  TCP packets comprising the event independent data...source information
Lariviere [0017]  A market data feed may be comprised of individual messages, each comprising one or more packets or datagrams, and may carry...pricing or other information regarding orders placed, traded instruments....market data feed....may be provided)
ii. one or more processors;
(Lariviere [0196] The processor 802 may be one or more general processors)
iii. a storage medium for storing the fields indicative of the current  … state of the respective securities; for storing rules, the rules setting priorities for securities of interest for the trading entity, the rules being set at least based
(Lariviere [0197]  memory 804 may be an external storage device or database for storing data.
Lariviere [0106] maintain data indicative of a market for, e.g. current offers 
Lariviere  [0054] accordance with the defined business rules. 
Lariviere   [0091] prioritize the transmission ...based on source, data type, network congestion level, time of transmission)
on price or volume variations; and for storing a prioritization logic module and budgeter module comprising processor-executable instructions
(Lariviere [0026]  business or operating rules....  rules which dictate which of multiple competing resting orders will be matched....having insufficient quantity to fill all of the suitable resting orders....resting orders at the same price....matching/allocation rules 
Lariviere [0013]  Matching...specifies a desire to buy or sell a quantity of a particular instrument at a particular price
Lariviere [0074]  based on the result of a computations/calculation such as calculation of a price curve
Lariviere [0024] a price/time priority algorithm
Lariviere [0081]  come at a certain cost/overhead
Lariviere [0099] controlled by computer-executable instructions)
b. assigning priorities to the current state records received based on the price and volume variations calculated and based on the rules accessed;
(Lariviere [0091]  quality of service (QOS) protocols...to prioritize the transmission of some data over other data 
Lariviere [0003]  communication protocol, generally specifies a set of rules and descriptions that detail how data should be structured, e.g. logically and/or physically, to allow for, or otherwise govern, transmission over a communications medium, across a network and/or between or within devices.
Lariviere [0026]  business or operating rules.... having insufficient quantity to fill all of the suitable resting orders....resting orders at the same price....matching/allocation rules 
Lariviere [0013]  Matching...specifies a desire to buy or sell a quantity of a particular instrument at a particular price....satisfying counter orders thereto....at the same, or sometimes better, price ....which are then paired for execution 
Lariviere [0074]  based on the result of a computations/calculation such as calculation of a price curve)
c. continuously calculating a remaining available bandwidth of the first communication link;
(Lariviere  [0017] messages may also be transmitted, in real time 
Lariviere  [0053]    order in which they are processed...on real time processing
Lariviere [0091]  quality of service (QOS) protocols...to prioritize the transmission...based on source, data type, network congestion level, time of transmission etc. 
Lariviere [0097]  variation in network path latencies, etc. may impart unequal delays on the delivery of those messages.
Lariviere [0148] a normalized delay factor may be computed based on the latency 
Lariviere  [0031]  capacity exhaustion and inequitable access
Lariviere [0081] problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption ....computational processing consumption...determine when messages are complete or not and generate retransmission
Lariviere [0056] over the physical cabling (such as copper and optical fiber) or over a radio link.)
d. adjusting a number of current state records to be sent over the first communication link in a given clock period, based on the remaining available bandwidth, iv. a first output port for sending, for the given clock period, 
(Lariviere [0081]  messaging protocols are designed to handle intermittent problems .... across networks, e.g. packet loss, bit loss, ...multi-path latency variance.... mechanisms implemented to handle these problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption....computational processing consumption due to having to continually evaluate and determine when messages are complete or not 
Lariviere [0190]   submitting messages at exactly the same time (same clock)
Lariviere [0061]  The amount of data that may be sent in each segment/packet may be limited....computer 102 determines how many packets will be required to send the information)
the current state records having the highest priorities over the first communication link, up to bandwidth capacity, to said second server, and v. a second output port for sending the remaining current state records on the second communication link, 
(Lariviere [0091] with respect to packet prioritizing.... to prioritize the transmission of some data over other data 
Lariviere [0190] prioritizing based on which messages will maximize revenue ...prioritizing based on which contracts, order sizes, etc.
Lariviere [0065] devices determine the destination of the various data received from the different inputs and route that data to the proper output coupled with the network path leading to the destination. 
Lariviere [0061]  maximize packet utilization where the packet size exceeds the size of one or more messages/orders with excess capacity less than an additional whole order/message, the additional order/message may be apportioned across multiple packets along with the whole orders/messages included therein.
Lariviere [0181] In order to send N messages, utilize N separate fiber optic connections 
Lariviere [0031] transactions to be submitted over multiple parallel paths into the system which may then all converge at a common point of determinism.)
the second communication link being a less constrained fiber optic communication link,
(Lariviere [0008]  different network paths having varying latency 
Lariviere [0056] defines the relationship between a device and a transmission medium, such as a copper or fiber optical cable.)
 the second server receiving, in priority, trading data associated with securities having the greatest variations 
(Lariviere  [0028]  “transactional determinism” may refer to the processing....of orders in accordance with the defined business rules.
Lariviere [0031]  degree of discrimination so as to resolve the order/sequence in which those transactions are received, upon which the deterministic operation....for order priority, allocation
Lariviere [0091] prioritize the transmission of some data over other data
Lariviere [0026]  business or operating rules.... having insufficient quantity to fill all of the suitable resting orders....resting orders at the same price....matching/allocation rules 
Lariviere [0013]  Matching...specifies a desire to buy or sell a quantity of a particular instrument at a particular price....satisfying counter orders thereto....at the same, or sometimes better, price ....which are then paired for execution 
Lariviere [0074]  based on the result of a computations/calculation such as calculation of a price curve
Lariviere [0065]  determine the destination of the various data received from the different inputs
Lariviere [0004] transmission of data between/across various network devices)
via the direct bandwidth-constrained radio-frequency communication link 
(Lariviere [0097]  variation in network path latencies, etc. may impart unequal delays on the delivery of those messages.
Lariviere [0148] a normalized delay factor may be computed based on the latency 
Lariviere  [0031]  capacity exhaustion and inequitable access
Lariviere [0081] problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption ....computational processing consumption...determine when messages are complete or not and generate retransmission
Lariviere [0056] over the physical cabling (such as copper and optical fiber) or over a radio link.)
while eventually receiving trading data associated with securities of interest via the second, less constrained fiber optic communication link.
(Lariviere [0130]   ascribe or associate with, the received financial transaction with sequence data, such as an ordering or sequence... the received financial transaction....subsequently received by the transaction receiver 
Lariviere [0008]  different network paths having varying latency 
Lariviere [0056] defines the relationship between a device and a transmission medium, such as a copper or fiber optical cable.)
 Lariviere does not teach a volume field; previous states; a. calculating price and volume variations of current state records received at the first server by comparing the values in price and volume fields thereof with the values in corresponding price and volume fields of one or more previously received records for said securities;
Pierce teaches,
a volume field;
(Pierce [0146] may identify and extract order content such as a price, product, volume)
 previous states;
(Pierce [Abstract]  The data transaction system attempts to match one or more of the values from the set of solutions to previously received but unsatisfied electronic data transaction request 
Pierce [0038] The data transaction processing system, may,...depend upon historical/prior messages received, and/or rely upon previous results thereof)
 a. calculating price and volume variations of current state records received at the first server by comparing the values in price and volume fields thereof with the values in corresponding price and volume fields of one or more previously received records for said securities;
(Pierce [0226]   detect characteristics of an order for a transaction to be undertaken...may identify and extract order content such as a price, product, volume, and associated market participant for an order.... may also identify and extract data indicating an action to be executed by the exchange computer system 
Pierce [0227] A price frontier is a dataset that includes a series of price points for different variations of a product. The price points may be calculated for the different variation using one or more functions 
Pierce [Abstract]  The data transaction system attempts to match one or more of the values from the set of solutions to previously received but unsatisfied electronic data transaction request 
Pierce [0038] The data transaction processing system, may,...depend upon historical/prior messages received, and/or rely upon previous results thereof)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])

Claims 6, 9-12, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lariviere and Pierce in view of Ram (“METHOD OF BUYING OR SELLING ITEMS AND A USER INTERFACE TO FACILITATE THE SAME”, U.S. Publication Number: 20060069635 A1)

Regarding Claim 6, 
Lariviere and Pierce teach the transmission prioritization of Claim 5 as described earlier.
Lariviere does not teach wherein calculating variations comprises at least one of: calculating a bid price decrease or increase; calculating an ask price decrease or increase; calculating a bid volume decrease or increase; calculating an ask volume decrease or increase; calculating a last traded price decrease or increase;  calculating a last traded volume decrease or increase; and calculating a daily turnover volume increase or decrease.
Ram teaches,



 wherein calculating variations comprises at least one of: calculating a bid price decrease or increase; calculating an ask price decrease or increase; calculating a bid volume decrease or increase; calculating an ask volume decrease or increase; calculating a last traded price decrease or increase;  calculating a last traded volume decrease or increase; and calculating a daily turnover volume increase or decrease.
(Ram [0014]  It is also possible for the fields of the records to further comprise: the last traded price, the last traded volume and/or daily turnover volume. The fields may also include ticker/security symbol or security identifier, quote time, exchange identity, an indication of a completed trade, notifications of corrections and/or admin messages.
Ram [0016] calculating the variations comprises at least one of: calculating a bid price decrease or increase; calculating an ask price decrease or increase; calculating a bid volume decrease or increase; calculating an ask volume decrease or increase; calculating a last traded price decrease or increase; and calculating a last traded volume decrease or increase.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the transaction interface    of Ram for  “buying or selling items having at least one active market, and a user interface to facilitate the same.” (Ram [0001]).     The modification would have been obvious, because it is merely applying a known technique (i.e. transaction interface ) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “buying and selling items that are being actively traded such as financial securities,” Ram [0001])

Regarding Claim 9, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere does not teach  wherein the step of assigning priorities to securities of interest is performed using a 2-dimensional matrix, said 2-dimensional matrix comprising a first dimension corresponding to an amplitude of the calculated variations and a second dimension corresponding to a type of variations, the type of variations including a price variation or a volume variation.
Ram teaches,
wherein the step of assigning priorities to securities of interest is performed using a 2-dimensional matrix, said 2-dimensional matrix comprising a first dimension corresponding to an amplitude of the calculated variations and a second dimension corresponding to a type of variations, the type of variations including a price variation or a volume variation.
(Ram [0315]  orders stacked in priority sequence
Ram [0044]  a two-dimensional array or cells formed by the intersection of the rows and columns of the Grid Proper. 
Ram [0146]  a two-dimensional grid whose columns are typically labelled with market identifiers, and whose rows are labelled with price values. 
Ram  [0302]  may indicate the price, the cumulative number of trades that have occurred, the number of open orders, the cumulative volume of the trades, and the dollar value of the cumulative transactions at each cell.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the transaction interface    of Ram for  “buying or selling items having at least one active market, and a user interface to facilitate the same.” (Ram [0001]).     The modification would have been obvious, because it is merely applying a known technique (i.e. transaction interface ) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “buying and selling items that are being actively traded such as financial securities,” Ram [0001])
Regarding Claim 10, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere does not teach    wherein the step of assigning priorities to securities of interest is performed using a 3-dimensional matrix, said 3-dimensional matrix comprising a first dimension corresponding to an amplitude of the calculated variations; a second dimension corresponding to a type of variations, the type of variations including a price variation or a volume variation; and a third dimension corresponding to the level of interest of the securities.
Ram teaches,
wherein the step of assigning priorities to securities of interest is performed using a 3-dimensional matrix, said 3-dimensional matrix comprising a first dimension corresponding to an amplitude of the calculated variations; a second dimension corresponding to a type of variations, the type of variations including a price variation or a volume variation; and a third dimension corresponding to the level of interest of the securities.
(Ram [0315]  orders stacked in priority sequence
Ram [0313] The Grid Proper is typically represented as a two-dimensional array of cells arranged in one or more rows and one or more columns. It should be understood, that a 3D visualization of the Grid Proper may also be constructed. The third dimension may, for example, represent a time dimension.
Ram [0314]  the third dimension may represent the market maker identity and the priority of their respective bids and asks quotes at a specific price point.
Ram [0315]  the third dimensional stacking of quotes or orders may also pertain to the identity of market makers, their bid and ask data, and their fill priority at a specific price point.
Ram [0018] Traders are interested in the “spread”, which is the price difference between the best bid and the best ask prices. 
Ram [0045]  user can easily and readily determine the spreads and the movement of prices.
Ram  [0302]  may indicate the price, the cumulative number of trades that have occurred, the number of open orders, the cumulative volume of the trades, and the dollar value of the cumulative transactions at each cell.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the transaction interface    of Ram for  “buying or selling items having at least one active market, and a user interface to facilitate the same.” (Ram [0001]).     The modification would have been obvious, because it is merely applying a known technique (i.e. transaction interface ) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “buying and selling items that are being actively traded such as financial securities,” Ram [0001])

Regarding Claim 11, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere does not teach    wherein the step of assigning priorities to securities of interest is performed using a plurality of different matrices.
Ram teaches,
wherein the step of assigning priorities to securities of interest is performed using a plurality of different matrices.
(Ram [0559] it is possible to construct complex multiple dimension tables or arrays, which output an investment amount based on a complex multi-variable model or formula.
Ram [0676] from one or more enabled tables)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the transaction interface    of Ram for  “buying or selling items having at least one active market, and a user interface to facilitate the same.” (Ram [0001]).     The modification would have been obvious, because it is merely applying a known technique (i.e. transaction interface ) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “buying and selling items that are being actively traded such as financial securities,” Ram [0001])
Regarding Claim 12, 
Lariviere and Pierce teach the transmission prioritization of Claim 1 as described earlier.
Lariviere teaches,
transmission rules
(Lariviere [0134]  due to underlying processing priorities 
 Lariviere [0005] transferring variable-length data sequences from a source to a destination host via one or more networks. The session layer controls the dialogues between computers by establishing, managing, and terminating the connections
Lariviere  [0081]  messaging protocols are designed to handle intermittent problems with the communication of messages across networks, e.g. packet loss, bit loss, data corruption, race conditions, multi-path latency variance, etc.)
Lariviere does not teach  wherein the … rules are set to assign a higher priority to securities having price variations over volume variations.
Ram teaches,
wherein the …. rules are set to assign a higher priority to securities having price variations over volume variations.
(Ram [0315]  orders stacked in priority sequence
Ram [0021] According to possible implementations, rules are set to assign a higher priority to securities having price variations over volume variations.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-dimensional order transaction system of Pierce to incorporate the prioritization   of Ram for  “permits the user to position the higher priority security symbols.” (Ram [0446]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization   ) to a known concept (i.e. multi-dimensional order transaction system) ready for improvement to yield predictable result (i.e. “values may be ranked by preference to allow the PG to give priority to one panel's settings over another.” Ram [0780])
Regarding Claim 19, 
Lariviere and Pierce teach the transmission prioritization of Claim 24 as described earlier.
Lariviere teaches,
transmission rules
(Lariviere [0134]  due to underlying processing priorities 
 Lariviere [0005] transferring variable-length data sequences from a source to a destination host via one or more networks. The session layer controls the dialogues between computers by establishing, managing, and terminating the connections
Lariviere  [0081]  messaging protocols are designed to handle intermittent problems with the communication of messages across networks, e.g. packet loss, bit loss, data corruption, race conditions, multi-path latency variance, etc.)
Lariviere does not teach  wherein the storage medium comprises 2-dimensional matrix which is continuously updated, said 2-dimensional matrix comprising a first dimension corresponding to an amplitude of the calculated variations and a second dimension corresponding to a type of variations, the type of variations including a price variation or a volume variation, ….rules being set for assigning higher priorities to securities having price variations with an amplitude above a given threshold
Pierce teaches,
….rules being set for assigning higher priorities to securities having price variations with an amplitude above a given threshold.
(Pierce [0099] Threshold Pro-Rata; Priority Threshold Pro-Rata; Preference Threshold Pro-Rata; Priority Preference Threshold Pro-Rata;)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])
Pierce does not teach wherein the storage medium comprises 2-dimensional matrix which is continuously updated, said 2-dimensional matrix comprising a first dimension corresponding to an amplitude of the calculated variations and a second dimension corresponding to a type of variations, the type of variations including a price variation or a volume variation,
Ram teaches,
wherein the storage medium comprises 2-dimensional matrix which is continuously updated, said 2-dimensional matrix comprising a first dimension corresponding to an amplitude of the calculated variations and a second dimension corresponding to a type of variations, the type of variations including a price variation or a volume variation,
(Ram [0315]  orders stacked in priority sequence
Ram [0044]  a two-dimensional array or cells formed by the intersection of the rows and columns of the Grid Proper. 
Ram [0146]  a two-dimensional grid whose columns are typically labelled with market identifiers, and whose rows are labelled with price values. 
Ram  [0302]  may indicate the price, the cumulative number of trades that have occurred, the number of open orders, the cumulative volume of the trades, and the dollar value of the cumulative transactions at each cell.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the transaction interface    of Ram for  “buying or selling items having at least one active market, and a user interface to facilitate the same.” (Ram [0001]).     The modification would have been obvious, because it is merely applying a known technique (i.e. transaction interface ) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “buying and selling items that are being actively traded such as financial securities,” Ram [0001])
Claim 21 is rejected on the same basis as Claim 6.
Response to Remarks
Applicant's arguments filed on October 4, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Objections
Applicant's  amendments rectify the previous objections. 
The objections are lifted.
Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101

The Applicant states:
“Mr. Guay has extensive experience in the field of network systems for transmission of trading data, and his Declaration is submitted to provide evidentiary support that the claims are directed to a unique and novel technique for prioritizing transmission of trading data over direct bandwidth-constrained radio-frequency communication link for maximizing its use, in a non-routine and unconventional manner that provides a technical solution to the technical problems that are inherent to conventional systems. As such, the claims are believed to relate to more than a mere abstract idea and are believed to be eligible under Section 101…..the Examiner has, so far, not provided any evidence that would tend to oppose any …portions of the enclosed Declaration.  "
Examiner responds:
Examiner maintains the prior art incorporates continuous use bandwidth-constrained solutions that the Affidavit author did not review:
Lariviere [0035] improved communications among traders facilitates a continuous stream of information
Lariviere [0080] the system continuously streaming Ethernet frames at or near the maximum transmission rate
Lariviere [0089] a user of the system continuously streaming Ethernet frames across one or more physical connections at or near the maximum transmission rate
Lariviere [0081] handle these problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption due to retransmission, computational processing consumption due to having to continually evaluate and determine when messages are complete or not and generate retransmission requests, etc.
Lariviere [0091]  to prioritize the transmission of some data over other data…. to intentionally optimize the delivery of messages, such as trade order messages, as described.
Lariviere [0134]  due to underlying processing priorities
Lariviere [0005] transferring variable-length data sequences from a source to a destination host via one or more networks. The session layer controls the dialogues between computers by establishing, managing, and terminating the connections
Lariviere [0081]  messaging protocols are designed to handle intermittent problems with the communication of messages across networks, e.g. packet loss, bit loss, data corruption, race conditions, multi-path latency variance, etc. 
Lariviere [0065]  pass through various switches, gateway or router devices and various physical media types. These devices are generally coupled between multiple network paths, i.e. have numerous inputs coupled with different upstream paths and numerous outputs, each coupled with a different downstream path. The devices determine the destination of the various data received from the different inputs and route that data to the proper output coupled with the network path leading to the destination.
Lariviere [0068]  such as a gateway or network switch, operative to direct the frames
Moroever, the Applicant’s Specification points to the unitization of generic network switching components:
The Applicant’s Specification reads, “[43] The term "processing device" encompasses computers, servers, NIC (network interface controllers), switches and/or specialized electronic devices which are involved in the trading process, and which receive, process and/or transmit trading data. …which are involved in the trading process, and which receive, process and/or transmit trading data. "Processing devices" are generally part of "trading systems" and include processing means, such as15 microcontrollers and/or micprocessors, CPUs”…. “[47] the first processing device is connected, either directly or indirectly, to a telecommunication equipment 80, including forbexample routers, gh speed switches, nodes and the like, which in turn can be connected to optical fibers and/or radio antennas via communication ports”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the Claims are directed to an abstract idea without a practical application.   

The Applicant states:
“Execution of the claimed method dynamically routes records between two communication links - which is certainly more than "an abstract idea", since the records will physically transit on the first or the second link, depending on the data they carry. Similarly, with regard to the system of new claim 24, the records will transit through different output ports, based on the data carried by the records, and depending on the available bandwidth of the first bandwidth-constrained communication link.. "
Examiner responds:
The gathering, sharing, manipulation, and routing of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], Storing and retrieving information in memory [Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
There is no physical transformation of any tangible components (see MPEP 2106.05(a) ) or effecting a transformation or reduction of a particular article to a different state or thing ( see MPEP 2106.05(c)  )
The Applicant states:
“The claims do not merely define the end result but provide a detailed explanation of how to prioritize transmission of trading data. Thus, the claims recite "additional elements that  
amount to significantly more than the judicial exception" such that the claims are patent eligible under Step 2B.. "
Examiner responds:
Any alleged additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[43] The term "processing device" encompasses computers, servers, NIC (network interface controllers), switches and/or specialized electronic devices which are involved in the trading process, and which receive, process and/or transmit trading data. …which are involved in the trading process, and which receive, process and/or transmit trading data. "Processing devices" are generally part of "trading systems" and include processing means, such as15 microcontrollers and/or micprocessors, CPUs”…. “[47] the first processing device is connected, either directly or indirectly, to a telecommunication equipment 80, including forexample routers, gh speed switches, nodes and the like, which in turn can be connected to optical fibers and/or radio antennas via communication ports”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application. 
The Applicant states:
“Mr. Guay concurs that this functionality is unconventional and nonroutine and explains that this functionality was simply not available in conventional systems. See Declaration, Paragraphs 17-21. The Examiner, however, has failed to provide any evidence to the contrary.. "
Examiner responds:
Examiner has provided evidence that the combination of prior art systems perform the same function. 
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“The Examiner argues that PIERCE discloses this step and contends that it would have been obvious to one of skill in the art to modify LARIVIERE to include the "calculating" step allegedly taught by PIERCE. 
Applicant respectfully disagrees. 
…. LARIVIERE, like PIERCE, was filed by the Chicago Mercantile Exchange, an entity which is concerned with matching buy and sell orders in the most efficient and fair manner... "
Examiner responds:
Examiner maintains that it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packet prioritizing and network resource conservation/reservation mechanisms of Lariviere to incorporate the prioritization and allocation rules/algorithms   of Pierce    so  a “sequence of the messages in the message queues connected to each value may be determined by exchange implemented priority techniques. …. messages M1, M2, M3 and M4 are associated with performing an action (e.g., buying or selling) a certain number of units…. M1 has priority over M2, which has priority over M3, which has priority over M4.” (Pierce [0185]).        The modification would have been obvious, because it is merely applying a known technique (i.e. prioritization and allocation rules/algorithms) to a known concept (i.e. packet prioritizing and network resource conservation/reservation mechanisms) ready for improvement to yield predictable result (i.e. “the system fills as much quantity as possible associated with M1 first, then M2, then M3, and then M4.” Pierce [0185])
Additionally, as the Applicant rightly pointed out, both prior art references share a common assignee, the Chicago Mercantile Exchange.
The Applicant states:
“LARIVIERE is not concerned with and does not disclose, show or suggest a method or a system for prioritizing transmission of trading data between two communication links. "
Examiner responds:
Examiner maintains that Lariviere prioritizes transmission of trading data between two communication links:
Lariviere [0003]  transmission...between or within devices.

Lariviere [0091] packet prioritizing or network resource conservation/reservation mechanisms, such as quality of service (QOS) protocols...to prioritize the transmission of some data over other data, e.g. based on source, data type, network congestion level, time of transmission, etc.
Lariviere [0003]  transmission over a communications medium, across a network and/or between or within devices.
Lariviere [0005] transferring variable-length data sequences from a source to a destination host via one or more networks. The session layer controls the dialogues between computers by establishing, managing, and terminating the connections
Lariviere [0081]  messaging protocols are designed to handle intermittent problems with the communication of messages across networks, e.g. packet loss, bit loss, data corruption, race conditions, multi-path latency variance, etc. 
Lariviere [0065]  pass through various switches, gateway or router devices and various physical media types. These devices are generally coupled between multiple network paths, i.e. have numerous inputs coupled with different upstream paths and numerous outputs, each coupled with a different downstream path. The devices determine the destination of the various data received from the different inputs and route that data to the proper output coupled with the network path leading to the destination.
Lariviere [0068]  such as a gateway or network switch, operative to direct the frames
Lariviere [0012] Financial instrument trading systems are one example of transaction processing systems that utilize message handling …to receive orders from participants and communicate market data
Lariviere [0101]  numerous additional servers, computers...may also be connected to the message processing system
Lariviere [0096]  market participants, may include one...market makers
The Applicant states:
“LARIVIERE does not disclose, show or suggest assigning priorities to records based on price and volume variations and based on transmission rules.. "
Examiner responds:
Examiner maintains the combination of Lariviere and Pierce teach assigning priorities to records based on price and volume variations and based on transmission rules:
Lariviere [0003] A message protocol, also referred to as a communication protocol, generally specifies a set of rules and descriptions that detail how data should be structured, e.g. logically and/or physically, to allow for, or otherwise govern, transmission over a communications medium, across a network and/or between or within devices.
Lariviere [0134]  due to underlying processing priorities
Lariviere [0081]  messaging protocols 
Lariviere [0026]  business or operating rules.... define how, for example, multiple transactions are processed by the system where those transactions.... rules which dictate which of multiple competing resting orders will be matched....having insufficient quantity to fill all of the suitable resting orders....resting orders at the same price....matching/allocation rules 
Lariviere [0013]  Matching...specifies a desire to buy or sell a quantity of a particular instrument at a particular price....satisfying counter orders thereto....at the same, or sometimes better, price ....which are then paired for execution 
Lariviere [0074]  based on the result of a computations/calculation such as calculation of a price curve
Pierce [0146] may identify and extract order content such as a price, product, volume
Pierce [0132] Transaction volume may also increase as the number of matched trade items increases.
The Applicant states:
“LARIVIERE does not continuously calculate the remaininq available bandwidth of a direct bandwidth constrained radio-frequency link.. “
Examiner responds:
Examiner maintains that Lariviere teaches continuously calculating the remaining available bandwidth of a direct bandwidth constrained radio-frequency link:
Lariviere  [0017] messages may also be transmitted, in real time 
Lariviere  [0053]    order in which they are processed...on real time processing
Lariviere [0091]  quality of service (QOS) protocols...to prioritize the transmission...based on source, data type, network congestion level, time of transmission etc. 
Lariviere [0097]  variation in network path latencies, etc. may impart unequal delays on the delivery of those messages.
Lariviere [0148] a normalized delay factor may be computed based on the latency 
Lariviere  [0031]  capacity exhaustion and inequitable access
Lariviere [0081] problems come at a certain cost/overhead, e.g. additional network congestion and bandwidth consumption ....computational processing consumption...determine when messages are complete or not and generate retransmission
Lariviere [0056] over the physical cabling (such as copper and optical fiber) or over a radio link.
The Applicant states:
“LARIVIERE does not send records having the highest priority over the first, direct bandwidth constrained radio-frequency link, and sending the remaining current state records on the second, less constrained fiber optic communication. “
Examiner responds:
Examiner maintains that Lariviere teaches having the highest priority over the first, direct bandwidth constrained radio-frequency link, and sending the remaining current state records on the second, less constrained fiber optic communication:
Lariviere [0091] with respect to packet prioritizing.... to prioritize the transmission of some data over other data 
Lariviere [0190] prioritizing based on which messages will maximize revenue ...prioritizing based on which contracts, order sizes, etc.
Lariviere [0065] devices determine the destination of the various data received from the different inputs and route that data to the proper output coupled with the network path leading to the destination. 
Lariviere [0061]  maximize packet utilization where the packet size exceeds the size of one or more messages/orders with excess capacity less than an additional whole order/message, the additional order/message may be apportioned across multiple packets along with the whole orders/messages included therein.
Lariviere [0181] In order to send N messages, utilize N separate fiber optic connections 
Lariviere [0031] transactions to be submitted over multiple parallel paths into the system which may then all converge at a common point of determinism. 
Lariviere [0008]  different network paths having varying latency 
Lariviere [0056] defines the relationship between a device and a transmission medium, such as a copper or fiber optical cable.
The Applicant states:
“PIERCE does not calculate price or volume variations between current and previously received security records….. The "variations" referred to in this paragraph are variations (or grades) of the product/commodity on which the security is based, not price or volume variations between security orders.”
Examiner responds:
Examiner maintains that Pierce teaches calculating price or volume variations between current and previously received security records:
Pierce [0226]   detect characteristics of an order for a transaction to be undertaken...may identify and extract order content such as a price, product, volume, and associated market participant for an order.... may also identify and extract data indicating an action to be executed by the exchange computer system 
Pierce [0227] A price frontier is a dataset that includes a series of price points for different variations of a product. The price points may be calculated for the different variation using one or more functions 
Pierce [Abstract]  The data transaction system attempts to match one or more of the values from the set of solutions to previously received but unsatisfied electronic data transaction request 
Pierce [0038] The data transaction processing system, may,...depend upon historical/prior messages received, and/or rely upon previous results thereof
While Examiner does not agree with the Applicant’s interpretation of Pierce; Notwithstanding,   "variations" of an underlying  asset affects its derivatives’ prices.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bugenhagen (“SYSTEM AND METHOD FOR COLLECTING NETWORK PERFORMANCE INFORMATION”, U.S. Publication Number: 20080002677 A1) is configured to count total data packets being communicated via the I/O unit during a time period, count data packets including real-time content being communicated via the I/O unit during the time period, determine bandwidth of total data packets being communicated via the I/O unit, determine bandwidth of data packets including real-time content being communicated via the I/O unit, and communicate indicia representative of the bandwidth of data packets including real-time content and total data packets via said I/O unit to another network communications device. The module(s) maybe software, hardware, or a combination thereof.
Hoffberg (“GAME THEORETIC PRIORITIZATION SCHEME FOR MOBILE AD HOC NETWORKS PERMITTING HIERARCHAL DEFERENCE”, U.S. Publication Number: 20060167784 A1) proposes providing unequal allocation of rights among agents while operating according to fair principles, comprising assigning a hierarchal rank to each agent; providing a synthetic economic value to a first set of agents at the a high level of the hierarchy; allocating portions of the synthetic economic value by the first set of agents to a second set of agents at respectively different hierarchal rank than the first set of agents; and conducting an auction amongst agents using the synthetic economic value as the currency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697